   Case 1:19-cr-00358-AJT Document 32 Filed 12/18/19 Page 1 of 2 PageID# 137

                                                                                    V ii J                ^
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA

                                                                         i£C 18 A i l- 5b
                                          Alexandria Division
                                                            L»i-l.'^ I    '   ; . .\i      '..'v I
                                                              Ai.C                  ViXCi.%lA
UNITED STATES OF AMERICA




MARKO NIKOLIC                                     Criminal No. l:19-cr-358(AJT)




KATARINA MATIC,

                  Defendants


                                  PRAECIPE FOR SUBPOENA


        It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

 below for appearance before said Court at Alexandria, Virginia in United States District Court at

 10:00 o'clock a.m., on the 31st day of March, 2020, then and there to testify on behalf of the

 United States:


                     25 sets(50 blanks)




        This Iq day of December,2019.

                                                       Respectfully submitted,

                                                      0. Zachary Terwilliger
                                                      United States Attorney



                                                      Russell L. Carlberg                            /y
                                                      Special Assistant United State^^mmey
                                                      Raizza Ty
                                                      Assistant United States Attorney
Case 1:19-cr-00358-AJT Document 32 Filed 12/18/19 Page 2 of 2 PageID# 138
